                                                                        JS-6




              UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA




MICHAEL ELRIDGE,                    CV 19-10045 DSF (JPRx)
    Plaintiff,
                                    JUDGMENT
                v.

GOOD SAMARITAN HOSPITAL,
    Defendant.



   The Court having granted Defendant’s motion for summary
judgment,

   IT IS ORDERED AND ADJUDGED that Plaintiff take nothing, that
the action be dismissed with prejudice, and that Defendant recover
costs of suit pursuant to a bill of costs filed in accordance with 28
U.S.C. § 1920.



Date: June 30, 2021                ___________________________
                                   Dale S. Fischer
                                   United States District Judge
